Citation Nr: 1706958	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, to include as due to an undiagnosed illness (claimed as aching joints).

2.  Entitlement to service connection for skin disorder, claimed as itchy skin, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness and/or as secondary to spondylosis of the cervical spine or posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness and/or as secondary to headaches or PTSD.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & S.J.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1990 and December 1990 to May 1991, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War from February 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The Veteran requested a hearing before the Board. The requested hearing was conducted in July 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file. 

The Veteran originally claimed entitlement to service connection for aching joints and later clarified during the July 2012 hearing that he had aches in his left shoulder, left knee, right elbow and bilateral ankles.  The Board notes that in a December 2014 rating decision the Veteran was granted entitlement to service connection for left shoulder with impingement, rotator cuff tendonitis and tear, subacromial bursitis, and acromioclavicular osteoarthritis, right olecranon bursitis, right elbow/forearm limitation of motion and left knee patellofemoral pain syndrome.  As such, these issues are no longer on appeal and the issue remaining on appeal has been narrowed to entitlement to service connection for a bilateral ankle disorder.

In April 2013 and August 2014, the Board remanded these claims for additional development.

In an August 2015 decision, the Board denied entitlement to service connection for a bilateral ankle disorder, degenerative joint disease of the cervical spine, and degenerative changes of the low back, and remanded the remaining issues on appeal.  The Veteran appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order the Court granted a Joint Motion for Partial Remand (JMR) but only as to the part of the Board's 2015 decision that denied entitlement to service connection for a bilateral ankle disorder.  The appeal as to the remaining issues was dismissed.

The issue of entitlement to service connection for dry eye syndrome (claimed as blurry vision) was granted in a September 2016 rating decision, and as such, is no longer on appeal.


FINDINGS OF FACT

1. The evidence of record does not persuasively support a finding that the Veteran has a bilateral ankle disorder resulting from an undiagnosed illness manifesting to a compensable degree, and there is no persuasive evidence of a bilateral ankle disorder that is otherwise related to active service.
	
2.  The evidence of record does not persuasively support a finding that the Veteran has a skin disorder resulting from an undiagnosed illness, and there is no persuasive evidence of a currently diagnosed skin disorder that is related to active service.

3.  The evidence of record reflects that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome and that symptoms associated with a chronic fatigue disability are not manifestations of an undiagnosed illness.

4.  The evidence of record does not persuasively support a finding that the Veteran has memory loss resulting from an undiagnosed illness, and there is no persuasive evidence of a currently diagnosed memory loss disorder that is related to active service.

5.  The evidence of record does not persuasively support a finding that the Veteran has headaches resulting from an undiagnosed illness, and there is no persuasive evidence of a currently diagnosed headache disorder that is related to active service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral ankle disorder is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

2.  Service connection for a skin disorder is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

3.  Service connection for chronic fatigue syndrome is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

4.  Service connection for memory loss is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

5.  Service connection for headaches is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the regional office. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.   

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in August 2007 and September 2007 that fully addressed the entire notice element and were sent prior to the initial regional office decision in this matter. The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in August 2007, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits. The regional office successfully completed the notice requirements with respect to the issue on appeal. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA medical examinations. Virtual VA and VBMS records have also been reviewed. Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the July 2012 hearing, the undersigned VLJ fully explained the issues involved. Also, the VLJ inquired as to whether all medical evidence had been submitted. The Veteran was represented at the hearing by a representative of the Texas Veterans Commission. A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the Board hearing. Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony. As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

In the August 2015 Remand, the RO was instructed to obtain addendum opinions.  Medical opinions were obtained in May 2013.  Multiple addendum opinions have been received.  See e.g. September 2015, December 2015, February 2016 and August 2016 opinions.  The Board is satisfied that there has been substantial compliance with the prior remand pertaining to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection Claims

The Veteran seeks entitlement to service connection for a bilateral ankle disorder, a skin disorder, fatigue, headaches and memory loss.  The Veteran asserts his disorders are due to an undiagnosed illness or in the alternative, are due to an in-service motor vehicle accident.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

In the instant case, the record reflects that the Veteran had service in Southwest Asia from February 1991 to April 1991 during the Persian Gulf War and, therefore, such laws and regulations are applicable to his claims.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service connection. 38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 C.F.R. § 3.317 (b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although a layperson is competent in certain situations to provide a diagnosis of a simple condition, a layperson is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor. Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009). Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




A. Bilateral Ankles

The Veteran seeks entitlement to service connection for a bilateral ankle disorder. He asserts he experiences joint pain in the ankles, as a result of his time in service. 

The Veteran was afforded a VA examination in May 2013. The Veteran reported injuring his left ankle in a motor vehicle accident in 1991, when his foot became caught between the clutch and brake pedal. He stated he did not recall injuring his right ankle, but that he began experiencing right ankle pain around 2003. Examination revealed normal ranges of motion, bilaterally, with no objective evidence of painful motion. There was no functional loss for the right or left lower extremity attributable to the claimed bilateral ankle disorder. There was no localized tenderness or pain on palpation of joints of either ankle. Muscle strength testing and joint stability were normal. Imaging studies were completed but demonstrated no abnormal findings. The examiner noted that there was no objective evidence to support a diagnosis of a bilateral ankle disorder.

As noted, in order to warrant service connection under 38 C.F.R. § 3.317, the claimed symptom must manifest either during active duty in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274, a rating of 10 percent is warranted for moderate deformity of the os calcis or astragalus, or moderate limited motion of the ankle. See 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5270 - 5274.  Thus, no compensable disability rating is assigned for mild limited motion of the ankle.  Also, another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

In this matter, the Board observes that while the Veteran has received ongoing medical treatment for numerous other concerns, no treatment providers have recorded any objective signs of a disability manifested by ankle joint pain. As referenced above, the RO scheduled the Veteran for a VA examination to assist in obtaining evidence of objective signs or symptoms.  In the May 2013 VA examination, the examiner found that while the Veteran had subjective complaints of a history of pain in his bilateral ankles, there was no objective evidence of such pain or limitation of motion.  The Veteran's wife testified to observing the Veteran in general complaining about his joints.  Notwithstanding Burton, pain alone does not warrant a compensable disability rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment. The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively). There is no persuasive evidence of record that the Veteran's subjective complaints of pain rise to the level of an individual who actually experiences functional loss of moderate limitation of motion of the ankle warranting a 10 percent rating under Diagnostic Code 5271.  

The Board finds that the competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of the impairment associated with the Veteran's ankles based on objective data coupled with the lay complaints. In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings than the lay statements in regard to the type and degree of impairment.  

In the JMR, the parties observed that "[t]he Board acknowledged the Veteran's reports of pain as being competent and credible, yet it failed to adequately consider whether this was sufficient evidence to warrant entitlement to service connection under the Gulf War provisions."  The parties referenced Petitti v. McDonald, 27 Vet. App. 415 (2015) and also observed that the "[the Veteran's] wife also testified as to her observations of his ankle pain."  The parties found that "[i]n light of § 3.317(a)(1), the Board failed to adequately address the pertinent lay evidence because it erroneously held that Appellant's lay statements were insufficient to show disability because his ankles did not show 'moderate deformity of the os calcis or astragalus, or moderate limited motion of the ankle.'  It erroneously held that 'pain alone' could not warrant a disability rating, because [the Veteran's] pain had not been shown to cause him functional loss, which the Board stated was required under the Court's holding in Mitchell v. Shinseki, 25 Vet. App. 32 (2011). However, the Gulf War provisions provide that pain alone can suffice, including muscle pain and joint pain in particular.  See 38 C.F.R. § 3.317(b)."

The Board notes that service connection for muscle pain or joint pain as due to an undiagnosed illness can be established but if manifest "during active military, naval, or air service in the Southwest Asia theater of operations."  38 C.F.R. § 3.317(a)(1).  Otherwise, the muscle pain or joint pain must manifest "to a degree of 10 percent or more not later than December 31, 2016."  Id.  (Emphasis added).  As previously noted, the Veteran reported the onset of his right ankle symptoms in 2003 which is post-service in the Southwest Asia theater of operations and therefore did not manifest in the Southwest Asia theater of operations and therefore is subject to the standard of proof that the disability must have manifested to a degree of 10 percent or more post-service.  As for the left ankle, the Veteran's contention is that he injured his left ankle in service.  There is no definitive statement from the Veteran that he experienced the onset of generalized pain in his ankles due to an undiagnosed illness during his active service.  See, e.g., May 2007 VA Form 21-526.  Indeed, at the Board hearing, the questions posed by the Veteran's representative were to "joints" in general and when asked which joints were bothering the Veteran, he responded:  "Right now the most is my left shoulder and both of my ankles."  Additionally, when the Veteran's wife was asked how far back she remembered the Veteran complaining about his "joints," she replied:  "it was before [D.] was born so it was in 1990.  It was right in 1990."  The Veteran served in the Persian Gulf from February 1991 to April 1991.  Thus, there is no probative evidence that there was an onset of generalized pain in the ankles due to an undiagnosed illness during the requisite period of service.  Accordingly, the standard of proof is that the disability must have manifested to a degree of 10 percent or more post-service.  Because the Veteran's symptoms did not manifest in the Southwest Asia Theater of Operations, in addition to showing the presence of a disability, he has the additional burden of showing that the current disability manifested to a degree of 10 percent.  It is within this context that the Board analyzed whether the Veteran's complained of disability has manifested to a degree of 10 percent or more under the Rating Schedule pertaining to ankle disabilities.  As detailed above, it has not.  Also, to the extent the JMR suggests otherwise, nowhere in the Board's August 2015 decision did the Board render a finding that there was credible lay evidence of the onset of the complained of undiagnosed illness during service.  Rather, the Board found that the Veteran's belief that he currently experienced symptoms was credible.  

Lastly, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disorder of the bilateral ankles is related to disease or injury in active service. The Veteran contends that he injured his left ankle in service (and that the pain in his right ankle had its onset post-service in 2003). The mere fact that the Veteran experienced an in-service event is not enough; there must be chronic disability resulting from such in-service event. As noted in the May 2013 VA examination, the Veteran has no current diagnosis of a bilateral ankle disorder. The Board notes that the Veteran has asserted he suffers from a bilateral ankle disorder. Complaints, however, are not enough to establish direct service connection. There must be competent and credible evidence of a current disability resulting from that condition or injury. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Because there is no credible evidence of a current diagnosis, the Veteran's claim fails on a direct basis. See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral ankle disorder either on a direct basis or as due to an undiagnosed illness. On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 49.

B.  Skin Disorder

As an initial matter, the Veteran's claimed skin disorders have been attributed to known clinical diagnoses.  Accordingly, the Veteran's current disorder is not subject to presumptive service connection under the provisions applicable to Veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, the Board must consider if service connection may be granted on a different basis.

The Veteran's enlistment examination from April 1987 did not note any skin abnormalities.  The Veteran suffered partial thickness burns to the upper extremities in September 1988 and a periodic examination from February 1989 noted a well-healed burn scar on the right forearm; however, the Veteran is currently already service-connected for this disability.  The Veteran indicated in June 1990 that he did not desire a separation examination.  In June 1990, the Veteran signed a Health Questionnaire for Dental Treatment, in which he did not check off that he suffered from hives or skin rash.  

Post service, a treatment record from May 1995 diagnosed athlete's foot and a November 1997 record noted boils on the groin and thighs.  

In April 2006, a treatment record notes the Veteran complained of "moles" in his groin area, as well as jock itch and fungal feet.  It was noted that he had skin tags, not moles, which did not need removing.  He was assessed with skin tags, tinea pedis, and cruris.

In July 2006, the Veteran complained of boils.  It was noted that he had four abscesses on his lower extremities.  The onset was noted as a week prior, but that he reported treatment for boils in 1998.  

In August 2006, he again complained of boils and skin tags.  The physician noted that it was obvious the Veteran had a habit of picking at hair bumps, which had become secondarily infected by his picking.  The Veteran was assessed with normal cluster of skin tags, one boil under the left arms and several on his buttocks.  The Veteran was warned that he must stop picking at hair bumps.

In July 2007, a VA treatment record noted a history of skin tags in the groin that he had removed.  

The Veteran was afforded a VA examination in January 2008.  He reported a rash on his back and buttocks for the past two years that was treated by an anti-inflammatory cream.  Examination of the skin was normal.  

In October 2008, the Veteran reported a rash on his feet for the past 10 years, and a condylomata lesion in the right groin region.  He was noted to have a scaly, hyperpigmented rash over the buttocks and feet.  

In June 2009, the Veteran sought treatment for a large condyloma.  It was noted that the lesion had been growing for more than 10 years.  He was referred to surgery.  He was given cream for smaller lesions and it was noted that surgery was the only definitive cure for the large lesion.

The Veteran was afforded a VA examination in May 2013.  After examination, the examiner opined that the Veteran's claimed skin disorders were less likely than not due to service.  The examiner stated that the Veteran reported that he was diagnosed with shingles 1 month prior to the exam, although there was no residual evident on exam nor history of in the provided record.  The examiner explained that the Veteran had a single boil on his buttock, which was a very common finding, and no sign of residuals from previous boils nor was there documentation in the record of boils while in service.

The Veteran was afforded a VA examination in October 2014.  The Veteran reported that his boils began occurring when he was a young boy.  He was diagnosed with tinea pedis, onychomycosis, folliculitis, boils and venereal warts.  The examiner explained that the Veteran is a truck driver and has constant friction and perspiration to the buttocks, which is the main cause of his recurrent folliculitis/boils.  The examiner noted that there was no documentation of folliculitis, boils, or carbuncle during service, and since these boils can occur anytime in a person with hair follicles that are exposed to friction and sweat, it is possible to have recurrence in healthy individuals with no predisposing conditions.  

The examiner also noted that the Veteran has been treated for condyloma.  However, service records were silent for condyloma and this is a disease that is transmitted sexually.  The examiner stated that the Veteran's skin infections are diagnosable and are not related to chronic disability pattern associated with Southwest Asia environmental hazards, undiagnosed illnesses or diagnosed medically unexplained chronic multisymptom illnesses.  The examiner opined that it is less likely as not that the Veteran's current skin disorders are related to service.  

An additional opinion was obtained in February 2016.  The examiner stated that review of the Veteran's lay statement suggests the following three skin conditions: tinea pedis, folliculitis and/or onychomycosis.  Additionally, the examiner noted that the Veteran has also been treated for boils, carbuncles, and condyloma.  However, the examiner noted that active duty, and presumptive period records were negative for these observable conditions.  The February 1989 periodic examination was also negative for complaints, diagnosis, treatment, injury and/or events related to a skin condition with the exception of a partial thickness burn, right forearm (September 1988).  In retrospect, the active duty and presumptive period records were also silent for any complaint of a skin condition, to include itchy skin, tinea pedis, folliculitis and/or onychomycosis, boils, carbuncles or condyloma.  Therefore, the examiner opined it is less likely than not that the Veteran's claimed skin conditions are related to or caused by an undiagnosed illness and/or service in the military.  

Initially, the Board notes that the Veteran has multiple skin disorder diagnoses.  The Board therefore finds that the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

However, the Board finds that the most persuasive evidence does not indicate that the Veteran incurred any skin disorder during service.  The Board recognizes that the Veteran is competent to report current symptoms, including rashes, which are capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994).  Crucially, however, the Veteran's service treatment records indicate no suggestion of treatment for or complaints of symptoms related to a skin disorder other than for which service connection is in effect.  

The totality of evidence indicates that the Veteran's current skin disorders were not incurred during service or causally due to service.

The VA opinions of record opine that the Veteran's post-service skin disorders are not causally or etiologically due to service.  The VA examiners explained that the Veteran's service records are silent for any skin disorders and there is no evidence to indicate that his currently diagnosed skin disorders are causally or etiologically due to service.  His skin disorders have been associated with other causes, such as friction and perspiration while driving a truck, post service.

As stated previously, the Board recognizes that the Veteran is competent to report current symptoms, including rashes, which are capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994). Similarly, he is competent to report a history of skin disorder symptomatology since his period of active service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007). Moreover, his reported symptoms cannot be discredited by the mere absence of contemporaneous clinical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006). 

Nevertheless, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis or causation of his current skin disorders. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The question of whether a skin disorder is a continuing disease process of symptoms noted in service or represents a separate and distinct disease process resulting from post-service triggers is medically complex.  Thus, the Veteran's lay assertions, standing alone, are insufficient to establish a nexus between his current disorders and his time in service so as to warrant a grant of service connection in this instance.

Importantly, although the Veteran has asserted that his current skin disorders are a result of his time in service, there is no medical evidence in the claims file that supports this assertion. 

The Board does not dispute the fact that the Veteran has current skin disorders. However, because of the absence of a medical nexus between his current diagnoses and his time in service, the Board finds that the evidence is against a grant of service connection. 

In sum, there is no competent medical evidence relating the Veteran's skin disorders to service. 

As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a skin disorder must be denied.

C.  Chronic Fatigue and Memory Loss

The Veteran asserts he has chronic fatigue and memory loss as a result of his time in service.

A diagnosis of chronic fatigue syndrome for VA purposes requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) non-exudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a (2016).  Consideration under 38 C.F.R. § 3.317 remains warranted in cases where chronic fatigue syndrome is diagnosed, as it is an unexplained multisymptom illness defined by a cluster of signs or symptoms.

The Veteran's service treatment records do not indicate any treatment for chronic fatigue syndrome, memory loss, or associated symptoms.

The Veteran was afforded a VA examination in January 2008, at which time he was noted to have "chronic fatigue symptoms."  As a result, the Veteran was afforded a VA examination specifically for chronic fatigue syndrome and a neurology examination.  He had symptoms of headaches and fatigue and reported short-term memory loss.  After examination, the examiner stated that the Veteran's symptoms did not meet the requirements outlined for chronic fatigue syndrome.  A neurologist stated that the Veteran's complaint of memory loss had an unknown etiology, as his complaints were subjective and a neurologic examination was normal.

The Veteran was afforded a VA examination in October 2014.  The Veteran was noted to have headaches, memory loss, and sleep disturbances, which are symptoms that can be attributable to chronic fatigue syndrome.  However, the Veteran did not meet the criteria for a chronic fatigue syndrome diagnosis.  The examiner noted that the Veteran's unrefreshing sleep was being addressed by his physician, as he was being evaluated for sleep apnea.  The examiner also stated that although the Veteran reported short-term memory loss, he was able to answer recall questions without any delay or problem.

A September 2015 VA examiner opined that the Veteran's daily headaches and fatigue were due to his sleep apnea, and it was less likely than not that the Veteran had chronic fatigue syndrome related to the Gulf War.

A February 2016 VA examiner opined that the Veteran's headaches were due to his sleep apnea.  Additionally, the examiner noted that although the Veteran reported memory loss, service treatment records were silent for diagnosis, treatment or complaints of memory loss, and significantly, a short-term memory test conducted in January 2008 did not demonstrate any delay or problems with recall.  As such, the February 2016 VA examiner opined that the Veteran's claimed memory loss was less likely than not related to or caused by the Veteran's time in service, to include an undiagnosed illness or to a service-connected disability because there was no objective, medically based, clinical evidence to support any memory loss.

Thus, the only evidence that the Veteran has a diagnosis of chronic fatigue syndrome, that his symptoms are manifestations of an undiagnosed illness, or that he has memory loss, is his own assertions.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Veteran is competent to speak to symptoms, such as fatigue and pain, but the diagnosis and etiology of these symptoms is a complex question requiring medical expertise, particular when the issue is whether any specific diagnosis is appropriate to explain the subjective complaints.  The Veteran's complaint of memory loss is deemed not credible.  The medical evidence is clear; he does not have memory loss, and he has not demonstrated neurological signs or symptoms.  The Veteran's complaint of fatigue has also been attributed to a known clinical diagnosis.  Thus, because the criteria for chronic fatigue syndrome have not been met, there is no credible evidence of memory loss, and because there is no undiagnosed illness as the symptoms are clinically accounted for, service connection is not warranted for a chronic fatigue syndrome, fatigue, or memory loss.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic fatigue syndrome, fatigue, and memory loss. Therefore, his claims must be denied. 


D.  Headaches

The Veteran seeks entitlement to service connection for headaches, to include as due to an undiagnosed illness and/or as secondary to spondylosis of the cervical spine or PTSD.  As an initial matter, the Veteran's claimed headaches have been attributed to known clinical diagnoses.  Accordingly, the Veteran's current disorder is not subject to presumptive service connection under the provisions applicable to Veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, the Board must consider if service connection may be granted on a different basis.

Initially, the Board notes that the Veteran has reported daily headaches in the morning.  See e.g. September 2015 and August 2016 VA examinations.  The Board therefore finds that the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the most persuasive evidence does not indicate that the Veteran incurred any headaches during service.  As noted, the service treatment records are silent as to any complaints, treatment or diagnoses of headaches.  In fact, the Veteran reported that his headaches began after service in 1993.  See January 2008 VA examination.  As such, Shedden element (2) has been not satisfied.  See Shedden, supra.

Furthermore, the Board finds that element (3) under Shedden, nexus, is also not satisfied. See Shedden, supra.  Unfortunately, the totality of evidence indicates that the Veteran's current headaches are not causally or etiologically due to service, and are not proximately due to or aggravated by a service-connected disability.

Of note, a January 2008 VA examiner opined that the Veteran's headaches "may be related to his cervical spine disease."  Unfortunately, the Board finds this statement to be too general or speculative, couched in terms of possibility rather than probability, to support the Veteran's claim.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).

In contrast, in September 2015 and February 2016, the VA examiners opined that it was at least as likely as not that the Veteran's headaches are related to his sleep apnea, which was denied service connection in a June 2015 rating decision.  The February 2016 VA examiner explained that the Veteran complained of daily headaches in the morning, upon waking, which are common residuals related to abnormal obstructive sleep patterns.  

The February 2016 VA examiner also noted that the Veteran's headaches are less likely than not related to or aggravated by his PTSD or cervical spine disabilities because the January 2008 VA examinations for PTSD and the cervical spine were negative for neuropsychological symptoms.  Additionally, the February 2016 examiner noted the January 2008 VA opinion, which also suggested that the Veteran might have "transform migraine type headaches since he takes daily analgesics, which may transform episodic migraines into a chronic daily headache syndrome."  The February 2016 examiner opined, however, it would be "mere speculation to assume that a chronic daily headache syndrome resulted from a pharmacogenomics pathway without confirmatory signs and symptoms related to any clinical history of aura, sensitivity to light or sound, nausea, vomiting and/or severe pounding pain associated with true migraine headaches and/or pharmacological testing of ANSAID transformation in vivo." 

The Board recognizes that the Veteran is competent to report current symptoms, including headaches, which are capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994). Similarly, he is competent to report a history of headaches symptomatology since his period of active service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007). Moreover, his reported symptoms cannot be discredited by the mere absence of contemporaneous clinical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006). 

Nevertheless, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis or causation of his current headaches. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As headaches may be due to many different causes, expert medical evidence is necessary to discern its cause.  Thus, the Veteran's lay assertions, standing alone, are insufficient to establish a nexus between his current disorders and his time in service or his service-connected disabilities so as to warrant a grant of service connection in this instance.

The Board does not dispute the fact that the Veteran currently has headaches. However, because of the absence of a medical nexus between his current diagnosis and his time in service or to a service-connected disability, the Board finds that the evidence is against a grant of service connection. 

In sum, there is no competent medical evidence relating the Veteran's headaches to service, or to a service-connected disability.  As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for headaches must be denied.

      (CONTINUED ON NEXT PAGE)













ORDER

Entitlement to service connection for a bilateral ankle disorder is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


